Citation Nr: 0703312	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  00-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
February 1950 and from February 1952 to June 1970.  He died 
in April 1999.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2001.  A transcript of the hearing is associated with the 
veteran's claims folders.

This case was remanded in May 2001 and August 2003 for 
further development.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
April 1999; the immediate cause of death was listed as 
circulatory collapse, due to or the consequence of septicemia 
and lobar pneumonia.  An old cerebrovascular accident (CVA) 
due to arteriosclerotic cardiovascular disease (ASCVD) was 
listed as a significant condition contributing to death but 
not related to the cause of death.
 
2. During the veteran's lifetime, service connection was 
established for asbestosis evaluated as 30 percent disabling.
 
3. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.
 
4. The veteran did not die of a service-connected disability, 
or have a total disability permanent in nature resulting from 
a service-connected disability, or die while a disability so 
evaluated was in existence.
 
CONCLUSION OF LAW
 
A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death. 38 U.S.C.A. 1101, 
1110, 1112, 1131, 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
3.102, 3.303, 3.307, 3.309, 3.312 (2006).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002 and 
April 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the claim on appeal.  The claim was thereafter 
readjudicated in the February 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim on appeal is harmless because 
the preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, private medical records have been 
obtained, and a VA medical opinion was obtained, and there is 
no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 
 
Background
 
The cause of death on the veteran's death certificate 
indicates he died in April 1999; the immediate cause of death 
was listed as circulatory collapse, due to or the consequence 
of septicemia and lobar pneumonia.  An old CVA due to ASCVD 
was listed as a significant condition contributing to death 
but not related to the cause of death.
 
During the veteran's lifetime he was service connected for 
asbestosis evaluated as 30 percent disabling. 
 
The veteran's service medical records are silent for 
complaints, treatment, or diagnosis for circulatory problems, 
septicemia, lobar pneumonia, cardiovascular problems, or 
related disorders.
 
The appellant contends that many years of asbestos exposure 
plus trauma of military life caused her husband's death. 
 
Private medical records show that the veteran had bypass 
surgery in 1983 at Providence Medical Center. In 1993, the 
veteran suffered a stroke. In August 1994, the veteran 
underwent another coronary artery bypass.
 
At his May 1995 VA examination, the veteran reported 
asbestosis exposure while in the service, and a history of 
coronary artery disease. After examination, the diagnoses 
included coronary artery disease, status post bypass surgery 
times two, currently asymptomatic; adult onset diabetes, 
currently under good control; cerebrovascular disease, status 
post at least one stroke, possibly two, with residual 
deficits being a mild left hemiparesis and left upper 
extremity ataxia, along with a decrease in short term memory 
and concentration; possible asbestos exposure; peripheral 
vascular disease, with two to three block claudication.
 
A later addendum to the examination indicated that the 
veteran's chest x-ray was consistent with asbestos exposure 
and pulmonary function tests document a mild restrictive 
defect, likely due to asbestosis in this case.
 
An August 1995 CAT scan performed at Walla Walla General 
Hospital. In a letter to the veteran dated in September 1995, 
Richard Felt, M.D., reported the CAT scan showed pleural 
plaques that would be compatible with asbestos related 
pleural disease and also revealed some interstitial changes 
compatible with scarring or pulmonary fibrosis in the bases 
that could be compatible with asbestosis.
 
At her January 2001 Travel Board hearing, the appellant 
testified that she was not with the veteran during his 
service years, but she indicated he worked for some 20 years 
with asbestos products as an aviation mechanic. He frequented 
the VA for check ups because of his asbestosis. The appellant 
stated the twelve years she was married to the veteran he had 
coughing, choking, lung congestion problems and then was ill 
for six and a half years before he died. The appellant 
testified that the nursing home doctor felt that there was a 
connection between the veteran's asbestosis and his pulmonary 
problems. The appellant indicated that she had asked the 
nursing home physician for a statement, but the physician 
felt that he had not seen the veteran enough to make a 
statement.
 
The appellant was not aware if the veteran had any heart 
problems while in service. She stated that he suffered his 
stroke in August 1993, but was not treated for hypertension 
prior to the stroke. The veteran's treatment records were 
reviewed and they indicated he was diagnosed with severe 
three vessel coronary artery disease in 1983. The records 
also note the veteran was hospitalized in 1974 because of 
sharp stabbing chest pain. A myocardial infarction was ruled 
out and the diagnosis was of an acute pneumonia. The 
appellant was not aware of these medical problems as she did 
not marry the veteran until 1987.
 
The claim was remanded by the Board in May 2001 for further 
development to include a VA medical opinion as to the 
veteran's cause of death.
 
In January 2003 a VA physician offered an opinion addressing 
the veteran's cause of death. After reviewing the claims 
file, the physician indicated in summary, that the veteran 
had evidence on x-ray and CT scan of calcified pleural 
plaques due to asbestos exposure. The veteran also had 
multiple medical problems including a prior stroke, multi-
infarct dementia, normal pressure hydrocephalus, and a 
history of aspiration pneumonia. The veteran was felt to be a 
high aspiration risk. The physician suspected the cause of 
the pneumonia at the time of death might have been recurrent 
aspiration. The VA physician noted that there were no records 
of that incident and it might be helpful to see and review 
medical treatment up to the time when the veteran died in 
April 1999.
 
The VA physician opined that the cause of death was most 
likely related to residuals of stroke with aspiration 
pneumonia. The veteran's asbestosis was not felt to have 
contributed to his fatal episode of pneumonia or his 
cardiovascular disease. It did not appear to have been the 
ultimate cause of his demise.
 
In August 2003, the claim was again remanded to obtain the 
April 1999 medical records from Clackamas Rehabilitation and 
Specialty Care.
 
In January 2006 the same VA physician who offered the opinion 
in January 2003 obtained the medical evidence from April 1999 
and offered another opinion. The physician summarized that 
the veteran had a history of cerebral vascular accident, 
coronary artery disease, type 2 diabetes, carotid 
endarterectomy, arthritis, aspiration pneumonia, multi-
infarct dementia, and normal pressure hydrocephalus for which 
he had undergone a ventricular peritoneal shunt. At the time 
of the previous evaluation, the physician noted she had no 
records related to the acute illness prior to the veteran's 
death. The chart was returned with the nursing home records 
for the period of time leading up to the veteran's death. 
These records were reviewed. The nursing notes indicated that 
the veteran developed a fever in mid-April. A diagnostic 
workup ensued with blood testing and a chest x-ray. The chest 
x-ray showed a small opacity in the left upper lobe of 
unclear etiology, as well as bilateral calcified pleural 
plaques. Nursing notes indicated the veteran had a 
temperature of 102.8 and a wet cough. The veteran was placed 
on antibiotics. The veteran continued to do poorly and on 
April 21st was noted to have a poor appetite and coughing 
throughout the meal. On April 22nd the veteran continued to 
be febrile and was no longer responding to vocal stimuli. On 
April 23rd the veteran was noted to be hypoxic and 
nonresponsive. Repeat chest x-ray showed no significant 
change and no significant evidence of pneumonia. On April 
24th Chyne-Stokes breathing was noted. On April 25th the 
veteran passed away.
 
The VA physician opined that review of these records from the 
immediate period leading up to the veteran's death did not in 
any way change the conclusions previously stated, in 2003, 
relating to the veteran's asbestosis and its role in causing 
or contribution to his death. The physician opined that it 
was not likely that the veteran's circulatory collapse, 
septicemia, or lobar pneumonia were directly related to his 
asbestosis. It was also unlikely that the cause of death was 
in any way aggravated by the veteran's asbestosis. 
Additionally, it was not likely that the veteran's asbestosis 
was of such a nature and severity that it contributed 
substantially or materially to the veteran's death, nor 
otherwise aided or lent assistance to the production of his 
death. 
 
It was not felt that the veteran's asbestosis caused or 
aggravated an increase in severity of his residuals of 
cerebrovascular accident or his atherosclerotic heart 
disease, which were also listed on his death certificate. 
 
Criteria
 
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 
 
VA regulations provide that where a veteran served 90 days or 
more of continuous active military service and cardiovascular 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of active duty, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of active duty. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.
 
Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death. 38 U.S.C.A. § 1310(b); 38 
C.F.R. § 3.312. 
 
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. Id.
 
Analysis
 
According to the death certificate, the cause of the 
veteran's death was circulatory collapse, due to or the 
consequence of septicemia and lobar pneumonia.  An old 
cerebrovascular accident due to arteriosclerotic 
cardiovascular disease was listed as another significant 
condition contributing to death but not related to the cause 
of death. The service connected asbestosis was not mentioned 
on the death certificate as contributing to the effects of 
the circulatory collapse.
 
Following a review of all of the medical records, to include 
those  from Clackamas Rehabilitation and Specialty Care, a VA 
physician opined that it was not likely that the veteran's 
circulatory collapse, septicemia, or lobar pneumonia were 
directly related to his asbestosis. It was also unlikely that 
the cause of death was in any way aggravated by the veteran's 
asbestosis. Additionally, it was not likely that the 
veteran's asbestosis was of such a nature and severity that 
it contributed substantially or materially to the veteran's 
death, nor otherwise aided or lent assistance to the 
production of his death. It was not felt that the veteran's 
asbestosis caused or aggravated an increase in severity of 
his residuals of cerebrovascular accident or his 
atherosclerotic heart disease.  There is no competent 
evidence to the contrary.
 
The statements from the appellant constitute the only 
evidence of record suggesting a nexus between the cause of 
death and service. Circulatory problems, septicemia, lobar 
pneumonia, cardiovascular problems, or related disorders were 
not demonstrated or diagnosed during the veteran's active 
duty or at any time prior to 1983, i.e., many years after 
separation from active duty. There is no doubt of the 
sincerity of the appellant's beliefs and the Board empathizes 
with her loss; however, it must be emphasized that there is 
no medical evidence to support the contention that the 
veteran's death was in any way related to service. As the 
appellant is not trained in the field of medicine, she is not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
 
Although the veteran was service connected for asbestosis, 
neither the death certificate nor the medical records refer 
to the asbestosis as a factor in the veteran's death. Because 
the record fails to demonstrate any connection between the 
veteran's death and his military service, the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


